Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: There were questions of fact, whether, assuming that the clause in question of the contract of the parties created the relation of landlord and tenant, there was not a surrender at the end of the sixty-day period, so that thereafter the defendant’s occupancy of a small portion of the property was, at the most, on the basis of the reasonable value of such use. All concur. (The judgment is for plaintiff in an action to recover rental value of realty.) Present — Taylor, P. J., Harris, MeCurn, Larkin and Love, JJ.